Name: Commission Regulation (EEC) No 1109/90 of 30 April 1990 amending Regulation (EEC) No 1008/90 introducing a countervailing charge on tomatoes originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 90 Official Journal of the European Communities No L 111 /75 COMMISSION REGULATION (EEC) No 1109/90 of 30 April 1990 amending Regulation (EEC) No 1008/90 introducing a countervailing charge on tomatoes originating in the Canary Islands whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in the Canary Islands must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, in accordance with Article 4 of Protocol 2 to the Act of Accession of Spain, the products, including toma ­ toes, specified in Annex A to the Protocol, qualify for preferential arrangements, subject to the tariff qutoa deter ­ mined by Council Regulation (EEC) No 1391 /87 (3) concerning certain adjustments to the arrangements applicable to the Canary Islands ; Whereas Commission Regulation (EEC) No 1008/90 (4) introduced a countervailing charge on tomatoes origina ­ ting in the Canary Islands ; Article 1 In Article 1 of Regulation (EEC) No 1 008/90 ECU 26,2 is hereby replaced by ECU 99,90 . Article 2 This Regulation shall enter into force on 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1 990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L ,1 18 , 20 . 5. 1972, p. 1 . (J) OJ No L 118, 29 . 4. 1989, p. 12 . O OJ No L 133 , 22. 5. 1987, p. 5. (4) OJ No L 104, 24. 4. 1990, p. 11 .